Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 
Oath/Declaration
In the Reissue Declaration filed September 7, 2020, Applicant asserts at least one error are the features of "a sill mounting piece” in claim 1, and that the "sill mount peice" has been removed in amended claim 1 and omitted from the new claims.
The “sill mount peice” referred to in the error statement is considered to be the “sill mounting piece” recited in patent claim 1.

Foreign Priority 
The instant reissue application currently has no claim to foreign priority.
As noted in MPEP 1417, foreign priority information on the front page of the patent will not be carried forward to the reissue from the original patent.  Therefore, a claim for priority to an earlier filing date in a foreign country under 35 U.S.C. 119(a)-(d) must be made in a reissue application, even though such a claim was previously made in the application for the original patent to be reissued.  However, no additional certified copy of the foreign application is necessary.
As noted in MPEP 215, in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on  priority papers filed in a parent or related Application No. 13/810,409 (to which the present application is a reissue application of the patent issued on the related application), a claim for such foreign priority must be timely made in this reissue application.  To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent non-provisional application or patent for which reissue is sought containing the certified copy.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1).
Since the time period set forth in 37 CFR 1.55 has passed, a claim may be accepted only if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
Applicants should note that, since the reissue application currently has no claim to foreign priority, the filing date is the date of the filing of the PCT application and not the date of filing of the foreign application.
Applicants must file a corrected Application Data Sheet (ADS) if a claim to foreign priority is to be made.  See MPEP 601.05(a), subsection II, for information as to correcting and updating an ADS.
Due to the failure to make a claim of foreign priority, the instant reissue application currently enjoys an effective or earliest filing date of July 18, 2011.

Application Data Sheet
In addition to stating that the instant application is a continuation of prior application number 15/685,251, the ADS must also be amended to state that the instant application is a reissue of prior application number 13/810,409, which issued as patent number 9,114,273 (the patent being reissued).   
Further, if Applicant is to make a proper claim for foreign priority (see above), the ADS must be amended to claim priority to Irish application number IE 2010/0442 in the section provided for foreign priority information.
See MPEP 601.05(a) for information as to how to file a corrected ADS.

Reissue Applications - Amendments
The amendments filed on September 7, 2020 have been entered.     

Reissue Applications - Support
The amendments to the specification and claims filed on September 7, 2020 do not comply with the requirements of 37 CFR 1.173(c).  The statement on page 12 that 
“Support for the new clams, particularly can be found at least in Figures 1-5 of U.S. Patent No. 9,114,273” is not sufficient to comply with 37 CFR 1.173(c), which requires an explanation of the support in the disclosure of the patent for the changes made to the claims.  Note that support for amendments to existing claims must also be provided.
The explanation of the support must specifically point out where new claims and the changes to amended claims find support in the disclosure of the subject ‘273 patent.    

Recapture
Claims 13-20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQe2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQe2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQe2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).

This reissue application contains claims that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect in the reissue relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Recapture Analysis
MPEP 1412.02 states that Applicants are not permitted in a reissue to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent, and describes a Three Step Test for applying the recapture rule first set forth in In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997).  In North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005), this test was restated as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

The Three-Step Test is applied to the instant reissue application as follows:
(1)  The First Step
In the instant Reissue application, claim 1 has been amended as follows:
1. (Original, Amended)  An exercise apparatus mounted to a door frame around a doorway structure for the performance of exercises, said apparatus comprising:
[at least] a first and a second elongate tubular members, said first and second elongate tubular members being adapted to be brought into a fixed positional arrangement relative to each other, wherein an upper end of each of said first and second elongate members being in releasable engagement with a substantially horizontal upper cross bar of a doorway mounted pull up bar;
[first and second connector bars connecting a sill mounting piece to the substantially horizontal upper cross bar;]
a third member positioned in a substantially horizontal position and releasably conjoinable to each of the first and second elongate tubular members to hold said first and second members at a fixed distance to each other; and
a lower end of each of said first and second elongate members is conjoined to first and second hand grip bars, respectively[;].

New Reissue claim 14 recites (underlining omitted):
14. (New)  An exercise apparatus mounted to a door frame around a doorway structure for the performance of exercises, said apparatus comprising:
a first and a second elongate member, said first and second elongate members being adapted to be brought into a fixed positional arrangement relative to each other wherein a lower end of each of said first and second elongate members is conjoined to first and second hand grip bars, respectively;
wherein an upper end of said first elongate member is configured to be hooked over a first connector bar of a doorway mount pullup bar and an upper end of said second elongate member is configured to be hooked over a second connector bar of the doorway mount pull up bar, and
a third member positioned in a substantially horizontal position and releasably conjoinable with each of the first and second elongate members to hold said first and second members at a fixed distance to each other.


New Reissue claim 19 recites (underlining omitted):
19. (New) An exercise apparatus mounted to a substantially horizontal upper cross bar of a doorway mounted pull up bar door frame around a doorway structure for the performance of exercises, said apparatus comprising:
a first and a second elongate members, said first and second elongate members being adapted to be brought into a fixed positional arrangement relative to each other, wherein an upper end of each of said first and second elongate members is capable of releasably engaging with a substantially horizontal upper cross bar of a doorway mounted pull up bar;
a third member positioned in a substantially horizontal position and releasably conjoinable to each of said first and second elongate members to hold said first and second members at a fixed distance to each other:
and a lower end of each of said first. and second elongate members is conjoined to first and second hand grip bars, respectively.

As set forth in MPEP 1412.03(1), “a broadened reissue claim is a claim which enlarges the scope of the claims of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent;” and “a claim of a reissue application enlarges the scope of the claims of the patent if it is broader in at least one respect, even though it may be narrower in other respects.” 
With respect to the First Step, amended reissue claim 1, and new reissue claims 14 and 19, are broader than patent claim 1 because each of the reissue claims omits the limitation “first and second connector bars connecting a sill mounting piece to the substantially horizontal upper cross bar.”
(2)  The Second Step 
There are two sub-steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.
(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter.
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant.  See MPEP 1412.02(I)(B)(1).

Prosecution History
During the examination of Application No. 13/810,409 (“the ‘409 application”), which issued as the ‘273 patent, original claims 1-54 were cancelled and replaced with claims 55-71 by the preliminary amendment filed with the application.  
Claims 55-71 were rejected under 35 U.S.C. §102 and §103 in the first Office action mailed September 3, 2014.
Applicant filed a Response to this action on March 3, 2015, cancelling claim 55 and adding new claim 72:
72. (New)  An exercise apparatus mounted to a door frame around a doorway structure for the performance of exercises, said apparatus comprising:
at least first and second elongate tubular members, said first and second elongate tubular members being adapted to be brought into a fixed positional arrangement relative to each other, wherein an upper end of each of said first and second elongate members being in releasable engagement with a substantially horizontal upper cross bar of a doorway mounted pull up bar;
first and second connector bars connecting a sill mounting piece to the substantially horizontal upper cross bar,
 third member positioned in a substantially horizontal position and releasably conjoinable to each of the first and second elongate tubular members to hold said first and second members at a fixed distance to each other; and
a lower end of each of said first and second elongate members is conjoined to first and second hand grip bars, respectively.

On page 12 of the Response, Applicant asserted that one of the “unique aspects” of the present invention was the first and second connector bars 10, 11 which connect a sill mounting piece 40 to the upper cross bar 2 as shown in Figures 6 and 7.
With respect to the base reference (Daikler et al., US PGPub 2005/0250619) used in the rejection, on page 13 of the same Response Applicant argued “Daikeler does not teach or discuss the first and second connector bars 10, 11 which connect a sill mounting piece 40 to the upper cross bar 2,” and “Based on the differences between Daikeler and the present invention as set forth in new claim 72 (which replaces claim 55), claim 72 should be allowable.”

With respect to Friedman et al. (US PGPub 2010/0234193), Applicant argued on page 14:  “Friedman does not teach or suggest certain of the unique aspects of the present invention including the first and second connector bars 10,11 which connect a sill mounting piece 40 to the upper cross bar 2.”

In the Summary of the interview held March 31, 2015, the Examiner stated “[an] examiner's amendment to the independent claim 72 to add the limitation ‘directly’ with regards to the connection between the first and second connector bars and the sill mounting piece... was discussed,” and further “[t]he Applicant agreed with the Examiner’s amendments.”
The next Office action was a Notice of Allowability incorporating the agreed-upon Amendments and allowing claims 56, 58, 61-66, 68, 69, and 72.

With respect to the First Sub-Step:
By the amendments and arguments set forth in Applicant’s March 3, 2015 Response, it is clear that the limitation reciting “the first and second connector bars directly connecting a sill mounting piece to the substantially horizontal upper cross bar” was surrendered during the examination of the ‘409 application in order to define over the prior art, and therefore constitutes a surrender generating limitation ("surrendered subject matter").

With respect to the Second Sub-Step:
The limitation of “the first and second connector bars directly connecting a sill mounting piece to the substantially horizontal upper cross bar” has been entirely omitted from Reissue claims 1, 14, and 19.

Therefore, with respect to the first sub-step, subject matter was surrendered in amendments filed during the original prosecution; and with respect to the second sub-step, the broadening of the reissue claims is in the area of the surrendered subject matter.
(3)  The Third Step: 
As noted in MPEP 1412.02:
If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.
The limitation of “the first and second connector bars directly connecting a sill mounting piece to the substantially horizontal upper cross bar” has been entirely omitted from Reissue claims 1, 14, and 19, and these claims are not materially narrowed in other respects as to the first and second connector bars or the sill mounting piece.
Therefore, claims 1, 14, and 19 (and their dependent claims) impermissibly recapture surrendered subject matter and the rejection under 35 U.S.C. 251 is proper.

Drawings
The corrected/replacement drawings filed September 7, 2020 are accepted.

Specification
The amendment to the Specification is objected to because the Continuity amendment lists parent application as “15,685,251,” when it should be listed as              - -15/685,251- -.  The continuity information of parent application 15/685,251 should also be listed (the ‘251 application is a reissue of U.S. Patent 9,144,273). 
Correction is required.  

Claim Objections
In each of claims 1, 14, and 19, the phrase “being adapted to be” is awkward and confusing, and implies a method step in an apparatus claim, and can be corrected simply by deleting the term “being.”  

Claim Rejections - 35 USC § 112
Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure lacks support for the “doorway mounted pull-up bar door frame” as recited in claim 19.  While this appears to be a typographical error, the claim as currently written introduces new matter into the disclosure of the subject ‘328 patent.
This is a New Matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amendment to lines 1-2 of claim 9 renders the claim indefinite because the phrase “wherein is configured to engage… ” is unclear as to the element which is being claimed as configured to engage.

Claim Rejections - 35 USC § 1022
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-7, 9, 10, and 13-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Stacey (U.S. Patent 8,535,204).
As noted above, the effective or earliest filing date of the instant reissue application is July 18, 2011.  Stacey has a filing date of August 19, 2010 and is available under 35 U.S.C. 102(e).  See MPEP 2136.05(a)(II).
See, for example, figures 1, 7, 12, and 23 of Stacey.  
With respect to claim 7, see figure 15.
With respect to claim 14, the upper ends 130 of the first and second elongate members are configured to be hooked over first and second connector bars of a doorway mount pull up bar.

Claim 19 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Steele (U.S. Patent 3,593,708).
Steele discloses an exercise apparatus mounted to a substantially horizontal upper cross bar 10 of a doorway mounted pull up bar door frame around a doorway structure for the performance of exercises comprising first and second elongate members 22 adapted to be brought into a fixed positional arrangement relative to each other, wherein an upper end of each of the first and second elongate members is capable of releasably engaging (through hooks 14, 14a) with a substantially horizontal upper cross bar 10 of a doorway mounted pull up bar;
a third member 26 positioned in a substantially horizontal position and releasably conjoinable to each of the first and second elongate members to hold the first and second members at a fixed distance to each other:
and a lower end of each of the first and second elongate members is conjoined to first and second hand grip bars 30, 30a, respectively.

Claims 1-7, 9, 10, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Barr (U.S. Patent 6,179,748).
Barr discloses an exercise apparatus mounted to a door frame around a doorway structure for the performance of exercises, said apparatus comprising:
a first and a second elongate tubular members 30a, 30b, said first and second elongate tubular members being adapted to be brought into a fixed positional arrangement relative to each other, wherein an upper end of each of said first and second elongate members being in releasable engagement with a substantially horizontal upper cross bar 26 of a doorway mounted pull up bar;
a third member 44 positioned in a substantially horizontal position and releasably conjoinable to each of the first and second elongate tubular members to hold said first and second members at a fixed distance to each other;
and a lower end of each of said first and second elongate members is conjoined to first and second hand grip bars which are disposed between the curved portions (at reference character 42) and the third member.

With respect to claim 2, first and second surface grips 22, 24 are provided or defined at either end of the third member.
With respect to claim 3, the first and second surface grips extend laterally outwardly from a region of the third member where the third member is conjoined to the first and second members.  
With respect to claim 4, the surface grips of the third member are adapted to grip the lower region of a jamb part of the door frame.
With respect to claim 6, the third member is conjoined to the first and second members by fixing elements 31.
With respect to claim 9, a portion of the exercise apparatus is configured to engage against the lintel part of the door frame at a first side of the doorway, the horizontal upper cross bar is configured to engage against the jamb parts of the door frame at a second side of the doorway which is opposite to the first side said of the doorway, and wherein the third member of the exercise apparatus engages the second side of the doorway. 
With respect to claim 13, the doorway mount pullup bar also includes a first and second connector bars 42 directly connected to the substantially horizontal upper cross bar through the first and second elongate tubular members.
With respect to claims 19 and 20, Barr discloses an exercise apparatus mounted to a substantially horizontal upper cross bar of a doorway mounted pull up bar door frame around a doorway structure for the performance of exercises, said apparatus comprising:
a first and a second elongate tubular members 30a, 30b, said first and second elongate members being adapted to be brought into a fixed positional arrangement relative to each other, wherein an upper end of each of said first and second elongate members is capable of releasably engaging with a substantially horizontal upper cross bar 26 of a doorway mounted pull up bar;
a third member 46 positioned in a substantially horizontal position and releasably conjoinable to each of said first and second elongate members to hold said first and second members at a fixed distance to each other:
and a lower end of each of said first and second elongate members is conjoined to first and second hand grip bars which are disposed between the curved portions (at reference character 42) and the third member.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele in view of Johnson.    
Steele (U.S. Patent 4,077,403) discloses an exercise apparatus mounted to a door frame around a doorway structure for the performance of exercises, said apparatus comprising:
a first and a second elongate members 42, said first and second elongate tubular members being adapted to be brought into a fixed positional arrangement relative to each other, wherein an upper end of each of said first and second elongate members being in releasable engagement with a substantially horizontal upper cross bar 10 of a doorway mounted pull up bar;
a third member 44 is positioned in a substantially horizontal position and releasably conjoinable to each of the first and second elongate tubular members to hold said first and second members at a fixed distance to each other;
and a lower end of each of said first and second elongate members is conjoined to first and second hand grip bars (knurled portions of bar 44).
The first and second elongate members 42 are not tubular.
Johnson (U.S. Patent 3,716,232 to Johnson et al.) teaches an exercise apparatus mounted to a door frame and comprising elongate members 24 suspended from a pull up bar 23.  The elongate members 24 may comprise straps, chains, rods, or the like, and are preferable rigid or semi-rigid.  Those of ordinary skill in the art at the time of the invention would have understood that tubular members would have been included in the group of suitable members, such as the rods and rigid members described by Johnson, and further would have been aware that the use of tubular members is well-known in doorway-mounted exercise bars.
From these teachings it would have been obvious to those of ordinary skill in the art at the time of the invention to substitute tubular members for the elongate straps of Steele as the use of rigid members in place of straps is well-known, and those of ordinary skill in the art would understand that such a substitution would yield the predictable result of a strong and lightweight exercise apparatus assembly.
With respect to claim 2, first and second surface grips 54 are provided or defined at either end of the third member of Steele.
With respect to claims 3 and 4, the grips 54 extend laterally outwardly from a region of the third member where the third member is conjoined to the first and second members, and are adapted to grip the lower region of a jamb part of the door frame.
With respect to claim 5, the third member is configured to exert a force against the jamb part of the door frame in a direction substantially perpendicular to a plane of a doorway.  
With respect to claim 6, the third member is conjoined to the first and second members by fixing elements 46.  
With respect to claim 12, the  upper end of each of said first and second elongate members is in releasable engagement with the substantially horizontal upper cross bar of a doorway mounted pull up bar by hook-shaped elements 48.

Claims 14, 16, 17, 18, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steele in view of Garcia.    
Steele (U.S. Patent 4,077,403) discloses an exercise apparatus mounted to a door frame around a doorway structure for the performance of exercises, said apparatus comprising: 
a first and a second elongate member 42, said first and second elongate members being adapted to be brought into a fixed positional arrangement relative to each other;
wherein an upper end of said first elongate member is configured to be hooked over a first connector bar 12 of a doorway mount pullup bar and an upper end of said second elongate member is configured to be hooked over a second connector bar 14 of the doorway mount pull up bar, and
a third member positioned in a substantially horizontal position and releasably conjoinable with each of the first and second elongate members to hold said first and second members at a fixed distance to each other;
a third member 44 is positioned in a substantially horizontal position and releasably conjoinable to each of the first and second elongate members to hold said first and second members at a fixed distance to each other.
The lower end of each of said first and second elongate members is not disclosed to be conjoined to first and second hand grip bars.
Garcia (U.S. Patent 7,108,636) discloses an exercise apparatus comprising a horizontal bar 11 mounted in a doorway and comprising first and second hand grip bars 15.
From this teaching it would have been obvious to provide the exercise apparatus of Steele with first and second hand grip bars mounted on the third member 44 in order to enable additional exercises to be formed on the apparatus.  In as much as the elongate members 42 are conjoined with the third member 44, the members 42 would also be conjoined with the first and second hand grip bars.
With respect to claim 16, the third member 44 is configured to exert a force against the jamb part of the door frame in a direction substantially perpendicular to a plane of a doorway.  
With respect to claim 17, the first and second hand grip bars in the apparatus of Steele as modified by Garcia extend substantially perpendicular to a plane in which the first and second elongate members are positioned.  
With respect to claim 18, the upper ends of each of said first and second elongate members of Steele include hooks 48.  While not shown to be hook-shaped, the hooks 48 are described in column 3 as being simply placed over the horizontal bar 10 and therefore would inherently have a hook shape.
With respect to claim 19, Steele discloses an exercise apparatus mounted to a substantially horizontal upper cross bar 10 of a doorway mounted pull up bar door frame around a doorway structure for the performance of exercises, said apparatus comprising:
a first and a second elongate members 42, said first and second elongate members being adapted to be brought into a fixed positional arrangement relative to each other by the crossmember 50, wherein an upper end of each of said first and second elongate members is capable of releasably engaging with a substantially horizontal upper cross bar 10 of a doorway mounted pull up bar;
a third member 44 positioned in a substantially horizontal position and releasably conjoinable to each of said first and second elongate members to hold said first and second members at a fixed distance to each other.
The doorway riser tubes 28, 30 are considered to be part of the claimed doorway mounted pull up bar door frame.
A lower end of each of said first and second elongate members is not shown to be conjoined to first and second hand grip bars, respectively.
Garcia discloses an exercise apparatus comprising a horizontal bar 11 mounted in a doorway and comprising first and second hand grip bars 15.
From this teaching it would have been obvious to provide the exercise apparatus of Steele with first and second hand grip bars mounted on the third member 44 in order to enable additional exercises to be formed on the apparatus.  In as much as the elongate members 42 are conjoined with the third member 44, the members 42 would also be conjoined with the first and second hand grip bars.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references show other exercise devices and pull-up bars.
Applicant has not filed an information disclosure statement (IDS) in this reissue application.  Note that the references cited on the face of the subject 9,114,273 patent, have not necessarily been considered by the Examiner unless listed on the Notice of References Cited.  Should Applicant wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, they should be included on an IDS in compliance with 37 CFR 1.97 and 1.98.  See MPEP 1406.

Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Applicant’s U.S. Patent No. 9,114,273 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell D. Stormer whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Gay A. Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        								
Russell D. Stormer									
Patent Reexamination Specialist				
Central Reexamination Unit
Art Unit 3993
(571) 272-6687

Conferees:  /SC/  and  /GAS/




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,114,273, the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012. For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
        
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.